DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-14, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10 and 18, the reason for the allowance of the claims is due to amending the claims to include the allowable subject matter that was indicated by the Primary Examiner in the Office Action mailed on March 8, 2022. Since claims 2-6 and 9 depend from claim 1, claims 11-14 and 17 depend from claim 10 and claim 19 depends form claim 18, they also have allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher (US Patent No. 11,108,225) - System, Method, And Apparatus For Power Distribution In An Electric Mobile Application Using A Combined Breaker And Relay.

Hacknet et al (US Pub. No. 2018/0345813) - METHOD FOR CONTROLLING A PRECHARGING CIRCUIT OF AN INTERMEDIATE CIRCUIT IN A MOTOR VEHICLE AS WELL AS HIGH-VOLTAGE BATTERY HAVING THE PRECHARGING CIRCUIT AND MOTOR VEHICLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858